By the Court.
These actions have been treated like any other civil action, so far as exceptions are concerned, and either party, against whom any question was decided, has always been permitted to present his bill for allowance, and to bring the case into this court.
Another question was made, whether it was sufficient that the bill of exceptions was signed only by the chief judge of the county court.
By the Court. — The statute, chap, xxv, <§> 37, expressly provides that exceptions to the opinion of the county court, on any question of law which may arise on the trial of any civil cause, shall be signed by the presiding judge. Having determined that this is to be treated like any other civil cause, in regard to exceptions, it follows that there is no necessity that the bill of exceptions should be signed by any more than the presiding judge.
Another question was made in regard to the point of precedence in the argument.
*558By the Court. — The general practice in this court, in regard to this subject, is for the excepting party to open the argument. But as this court is required to render such a judgment, in all cases brought here upon exceptions from the county court, as that court should have rendered, and when the question is determined in the court below upon the pleadings, it would always be convenient to take up the case in this court the same as it was taken up in the court below. We are, therefore, inclined to establish that rule, in regard to this class of cases. The party demurring in the court. below will open the argument in this court.